     Case 4:18-cv-03833 Document 16 Filed on 11/08/19 in TXSD Page 1 of 1
                                                                                           United States District Court
                                                                                             Southern District of Texas

                                                                                                ENTERED
                                                                                             November 08, 2019
                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                   HOUSTON DIVISION


RooR International BV, et al.                      §
                                                   §
versus                                             §            Civil Action 4:18−cv−03833
                                                   §
A&A Tobacco LLC, et al.                            §

                                              ORDER

      It is ORDERED that the following deadlines are RESET:.

April 24, 2020                      JOINT PRETRIAL ORDER AND MOTIONS IN LIMINE
                                    Plaintiff is responsible for timely filing the complete joint pretrial
                                    order. All information is to comply with the disclosure
                                    requirements of Fed. R. Civ. P. 26(a)(3). All parties are directed to
                                    read the Court's Procedures regarding required trial documents and
                                    procedures.

May 1, 2020, 03:00 PM               DOCKET CALL Other than as set out in the Court's Procedures,
Courtroom 600 in Houston            no pleading or document filed within seven days of docket call
                                    will be considered by the Court. Any pending motions may be
                                    ruled on at docket call, the case will be set for trial, and further
                                    pretrial orders may be issued.

June/July 2020                      BENCH TRIAL Case is subject to being called to trial on short
                                    notice during this term.
                                    Estimated Trial Time: 5 days.

      All other deadlines shall remain in place.

      SIGNED on the 8th of November 2019.
